Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Response to Arguments
The rejections of the Final office action mailed 01/21/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Denis G. Maloney (Reg. No. 29670), Attorney of Record, on 06/21/2022.
The application has been amended as follows:

1. (Currently Amended) A method performed by a data processing system for generating a visualization of a flow of a multiphase fluid flow of two or more fluid phases through a porous structure, the method comprising:  
receiving by the data processing system data corresponding to a representation of the porous structure;   
simulating, in a simulation space, flow of the two or more fluid phases in the porous structure;
determining by the data processing system, a first occupation time that is the amount of elapsed time from when a first one of the two or more fluid phases first entersis filled by the first one of the two or more phases; 
generating data by the data processing system, the data including a first indicium that is applied to the particular location in the visualization, with the first indicium representing the within the particular location in the visualization, according to the simulating; 
determining by the data processing system, a second occupation time from the second subsequent time of occupation of the particular location by the first one of the two or more phases in the received representation to a third time subsequent to the second time; and 
generating second data by the data processing system, the second data including a second, different indicium that is applied to a second, subsequent location in the visualization, with the second, different indicium representing thethat remains within the second subsequent location in the visualization, according to the simulating, and with the visualization being a time dependent visualization of simulation results, wherein the first and second indicia in the visualization are indicated by a spectrum of colors, opacities, shadings, textures, and/or other visual indicators that represent the amount of elapsed time from the fluid phase occupies the particular location.  
  
2. (Currently Amended) The method of claim 1, wherein assigned to the particular location based on the first 

3. (Currently Amended) The method of claim 1, further comprising:
updating the second, 
updating the visualization with the second indicium based on the updated occupation time.

4. (Previously Presented) The method of claim 1, wherein the method is performed for plural locations in the porous structure, with locations in the visualization associated with smaller amounts of occupation time, relative to other amounts of occupation time of other locations in the visualization to represent a displacement front.  

5. (Currently Amended) The method of claim [[4]] 1, wherein the fluid phase is a displacing phase, and with locations with decreased amounts of occupation time, relative to other amounts of occupation time of other locations, representing the displacement front, and wherein the method further comprises:
generating data for rendering a visualization of the displacement front.  

6. (Previously Presented) The method of claim 1, wherein the porous structure is a pore space network in an oil reservoir rock, and the multiphase fluid is a water phase and an oil and/or gas based fluid phase.

7. (Canceled) 

8. (Original) The method of claim 1, wherein the location is a location within or around a porous medium.

9. (Original) The method of claim 8, wherein the porous medium is a rock.

10. (Previously Presented) The method of claim 1, wherein one of the two or more fluid phases represents an oil-based fluid phase.  

11. (Previously Presented) The method of claim 1, wherein the location is specified in a data set or in an image and is represented as a collection of voxels.  

12. (Currently Amended) The method of claim 1, further comprising:
simulating, in a simulation space, flow of two or more fluid phases in a physical media


13. (Previously Presented) The method of claim 1, wherein the porous structure is represented as a plurality of voxels and the location in the visualization is a voxel with the method further comprising: 
assigning by the computer system [[a]] the color to the particular voxel according to the determined first occupation time and the determined second occupation time.  

14. (Previously Presented) The method of claim 1, further comprising: 
rendering the visualization on a display device. 

15. (Original) The method of claim 14, wherein the visualization is included in a video or in a set of visualizations.  

16. (Original) The method of claim 1, wherein the location in the visualization represents a surface location.

17. (Currently Amended) A data processing system comprising: 
one or more programmable processors; 
memory coupled to the one or more programmable processors; and
a storage medium storing a computer program comprising instructions to generate a visualization of a flow of a multiphase fluid flow of two or more fluid phases through a porous structure, the computer program comprising instructions to cause the data processing system to: 
receive a representation of the porous structure;  
simulate, in a simulation space, flow of the two or more fluid phases in the porous structure;
determine a first occupation time that is the amount of elapsed time from when a first one of the two or more fluid phases first entersis filled by the first one of the two or more phases; and 
generate data, the data including a first indicium that is applied to the particular location in the visualization, with the first indicium representing thewithin [[for ]]the first one of the fluid phases for the particular location in the visualization, according to the simulation; 
determine a second occupation time from the second subsequent time of occupation of the particular location in the received representation to a third time subsequent to the second time; and 
generate second data including a second, different indicium that is applied to a second, subsequent location in the visualization, with the second, different indicium representing the that remains within the second subsequent location in the visualization, according to the simulation, and with the visualization being a time dependent visualization of simulation results, wherein the first and second indicia in the visualization are indicated by a spectrum of colors, opacities, shadings, textures, and/or other visual indicators that represent the amount of elapsed time from the fluid phase occupies the particular location.  

18. (Currently Amended) The data processing system of claim 17, wherein the data processing system generates the first indicium in the visualization by assigning the [[a ]]color to the particular location based on the occupation time.  

19. (Canceled) 

20. (Currently Amended) The data processing system of claim 17, wherein the first and second indicia are colors, the porous structure is a pore space network in an oil reservoir rock, and locations are represented by a plurality of voxels, and the multiphase fluid is a water phase and an oil or gas or oil and gas based fluid phase, with the data processing system generating occupation times for plural voxels and further comprising instructions to:
determine plural occupation times for the plural voxels in the representation of the oil reservoir rock; 
assign colors to the voxels according to the
render the visualization on a display device.

21.  (Currently Amended)  A non-transitory storage medium storing a computer program comprising instructions to generate a visualization of a flow of a multiphase fluid flow of two or more fluid phases through a porous structure, the computer program comprising instructions to cause the data processing system to: 
receive a representation of the porous structure;  
simulate, in a simulation space, flow of the two or more fluid phases in the porous structure;
determine a first occupation time that is the amount of elapsed time from when a first one of the two or more fluid phases first occupies a particular location in the received representation, until a second, subsequent time of occupation of the particular location in the received representation by the first one of the two or more phases; 
generate data, the data including an indicium that is applied to the particular location in the visualization, with the indicium representing the determined, first occupation time for the first one of the fluid phases for the particular location in the visualization, according to the simulation; 
determine a second occupation time from the second subsequent time of occupation of the particular location in the received representation to a third time subsequent to the second time; and 
generate second data including a second, different indicium that is applied to a second, subsequent location in the visualization, with the second, different indicium representing the that remains within the second subsequent location in the visualization, according to the simulation, and with the visualization being a time dependent visualization of simulation results, wherein the first and second indicia in the visualization are indicated by a spectrum of colors, opacities, shadings, textures, and/or other visual indicators that represent the amount of elapsed time from the fluid phase occupies the particular location.

22.  (Currently Amended)  The storage medium of claim 21, further comprising instructions to:
update the second 
update the visualization with the second indicium based on the updated occupation time and   
render the visualization on a display device.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Crouse et al. (US 2016/0209256 A1) teaches a method of tracking the connected fluid phase region over a first timeframe and a second timeframe.
Jiang et al. (NPL: “Estimation of three-phase relative permeability by simulating fluid dynamics directly on rock-microstructure images”, 2016) teaches an immiscible three-phase lattice-Boltzmann (LB) model was developed to investigate the complicated flow state with interaction between water, oil, and CO2 systems in porous media.
Frisco et al (US 2013/0018641 A1) teaches a method of estimating fractional, multi-phase/multi-component flow through a porous medium by employing a 3D digital representation of a porous medium and a computational fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims1, 17 and 21: 
“generating second data by the data processing system, the second data including a second, different indicium that is applied to a second, subsequent location in the visualization, with the second, different indicium representing the second occupation time for the first one of the fluid phases that remains within the second subsequent location in the visualization, according to the simulating, and with the visualization being a time dependent visualization of simulation results, wherein the first and second indicia in the visualization are indicated by a spectrum of colors, opacities, shadings, textures, and/or other visual indicators that represent the amount of elapsed time from the fluid phase occupies the particular location.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-6, 8-18 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148